Citation Nr: 0509906	
Decision Date: 04/05/05    Archive Date: 04/15/05

DOCKET NO.  00-06 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUES

1.  Entitlement to service connection for a skin disorder, to 
include folliculitis.

2.  Entitlement to service connection for a chronic 
lumbosacral spine disorder.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1973 to 
September 1975.  

This claim is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  The Board previously reviewed this claim in June 
2003 and remanded the matter to the RO.  The claim was 
resolved unfavorably by the RO, and it is again before the 
Board for appellate consideration.

The veteran waived his right to a hearing before the Board.  
See VA Form 9.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

Having reviewed the entire record below, the Board finds that 
further evidentiary development in the form of a VA 
compensation and pension medical (C&P) examination must be 
undertaken before this claim can be adjudicated on its 
merits.  Essentially, the Board finds that examination is 
warranted because the record, to date, presents some evidence 
that appears to favor the claim, but not enough to determine 
conclusively whether, or not, service connection should be 
granted for either a low back disorder or a skin disorder.

More specifically, the veteran's service medical records 
indicate that, upon entrance into service, no dermatological 
or musculoskeletal defect was noted.  See September 1973 
enlistment report of medical history and medical examination 
report.  In January 1973, the veteran complained of 
"blotches" on his face.  No definite diagnosis was rendered 
at that time, although the record documents a possible 
impression of "tinea."  In December 1973, the veteran 
reported having had rash or pimples on the face, which 
apparently was then diagnosed as tinea versicolor.  In 
January 1974, he again complained of "blotches" on his 
face; the diagnosis was, again, tinea versicolor.  As for the 
back, the veteran complained of low back pain in service 
reportedly noted after falling from monkey bars (October 
1973) and after pushing a bed (October 1974).  No definite 
diagnosis was given as to the low back.  While the August 
1975 separation medical examination report provides normal 
clinical findings for the musculoskeletal system, the veteran 
specifically reported having had back pain during service, as 
documented in the separation medical history report.      

The post-service medical records include private medical 
treatment records and 1999 VA C&P examination reports 
specific to the skin and back disorder claims.  The C&P 
examination reports reflect diagnoses of folliculitis 
(bacterial versus pityrosporum folliculitis) and of 
arthralgia of the lumbosacral spine with slight loss of 
function due to pain.  The reports do not specifically 
address the issue of whether there could be a nexus between 
the current arthralgia of the lumbosacral spine and 
folliculitis and, respectively, the low back pain and the 
skin problems noted in the service medical records.  Again, 
the Board has reviewed the entire record below, and does not 
find a competent, reliable nexus opinion by a doctor to 
permit a resolution of the claim at this time on either 
issue.  

On a related note, the record suggests that the veteran might 
have had a post-service injury affecting his back.  See, 
e.g., p. 2, written argument of the veteran's representative, 
submitted in March 2005.  Any post-service injuries, or 
pertinent civilian employment activities related to the claim 
should be addressed during the examination(s).   

In consideration of the foregoing, the claim is REMANDED to 
the RO, via the AMC in Washington, D.C., for the following 
actions, after which the RO should adjudicate the claim de 
novo:

1.  Schedule the veteran for an 
appropriate examination to determine the 
current diagnosis of any low back 
disorder present and whether it is 
related to the veteran's active military 
service.  The examination(s) should 
result in (a) specific diagnoses as to 
what low back disorders, if any, the 
veteran currently has; and (b) for each 
diagnosis, an opinion as to whether the 
disorder is at least as likely as not 
(i.e., by a probability of 50 percent), 
less likely than not (i.e., by a 
probability less than 50 percent), or 
more likely than not (i.e., by a 
probability greater than 50 percent) 
related to the low back pain reported in 
service.  The specific bases and 
rationale for the examiner's opinion(s) 
should be provided in a written report, 
which should be associated with the 
claims folder.  If an examiner is not 
able opine on any requested issue or 
question without resorting to conjecture 
or speculation, he should so state and 
explain the reasons therefor.  The 
veteran's claims folder should be made 
available to the examiner.

2.  Schedule the veteran for an 
appropriate examination to determine the 
current diagnosis of any skin disorder 
present and whether it is related to the 
veteran's active military service.  The 
examination(s) should result in 
(a) specific diagnoses as to what skin 
disorders, if any, the veteran currently 
has; and (b) for each diagnosis, an 
opinion as to whether the disorder is at 
least as likely as not (i.e., by a 
probability of 50 percent), less likely 
than not (i.e., by a probability less 
than 50 percent), or more likely than not 
(i.e., by a probability greater than 50 
percent) related to the skin problems 
noted during service.  The specific bases 
and rationale for the examiner's 
opinion(s) should be provided in a 
written report, which should be 
associated with the claims folder.  If an 
examiner is not able opine on any 
requested issue or question without 
resorting to conjecture or speculation, 
he should so state and explain the 
reasons therefor.  The veteran's claims 
folder should be made available to the 
examiner.


3.  After completing the above, review 
the entire claims file and readjudicate 
the claim.  If any determination remains 
unfavorable to the veteran on either 
issue, then he and his representative are 
to be provided an updated Supplemental 
Statement of the Case, which specifically 
includes VCAA statutory provisions and 
implementing regulations, including 
38 C.F.R. § 3.159 (2004), and an 
opportunity to respond to it.  
Thereafter, if in order, return the claim 
to the Board for further review. 

The veteran is advised that a failure to report to a VA 
medical examination, if scheduled, may result in the denial 
of his claim, unless good cause is shown.  38 C.F.R. § 3.655 
(2004).  

The purposes of this remand are to comply with due process 
requirements and for further evidentiary development of the 
claim.  At this juncture, the Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this case.  

The veteran is not required to take action until he receives 
further notice; however, he has the right to submit 
additional evidence and argument on the matter(s) the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




